      Case 2:20-cr-00129-JAD-EJY Document 27 Filed 07/08/20 Page 1 of 4


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PETER S. LEVITT
     Assistant United States Attorney
 4   VALERIE G. PREISS
     PATRICK BURNS
 5   Trial Attorneys
     U.S. Department of Justice, Tax Division
 6   c/o Office of the United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 7   Las Vegas, Nevada 89101
     (702) 388-6336/Fax: (702) 388- 6418
 8   Valerie.G.Preiss@usdoj.gov (202) 598-3273 cell
     J.Patrick.Burns@usdoj.gov (202) 598-5935 cell
 9   Attorneys for the United States

10                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
11

12    UNITED STATES OF AMERICA,
                                                   CASE NO. 2:20-CR-00129-JAD-EJY
13            Plaintiff,
                                                    STIPULATION FOR A
14      vs.
                                                    PROTECTIVE ORDER
15    TIMOTHY WILSON,

16            Defendant.

17
              The parties, by and through the undersigned, respectfully request that the Court issue an
18
     order protecting from disclosure to the public, or any third party not directly related to this case,
19
     any documents, recordings, or other tangible things produced by the government during
20
     discovery that contain the confidential taxpayer information or personal identifying information
21
     of individuals referenced in the discovery. The parties state as follows:
22
              1.      The indictment in this case issued on June 17, 2020.
23
              2.      Trial is currently scheduled for August 25, 2020. Mr. Chris T. Rasmussen, Esq. is
24
      Case 2:20-cr-00129-JAD-EJY Document 27 Filed 07/08/20 Page 2 of 4


 1   retained counsel for the defendant.

 2          3.      The indictment alleges the defendant willfully failed to pay over employment taxes

 3   arising out of his dental practice and that he also willfully failed to pay his own income taxes and

 4   to file individual income tax returns. The discovery therefore contains extensive amounts of

 5   taxpayer information, including tax returns and information otherwise deemed confidential

 6   under 26 U.S.C. § 6103. The discovery also contains the personal identifying information, such

 7   as names, social security numbers, and birthdates of numerous individuals. The release of such

 8   information to the public or third parties not involved in the case could endanger the privacy of

 9   the defendant and individuals mentioned in the discovery and also subject them to potential

10   misuse of their identities. This confidential taxpayer and personal identifying information is

11   referred to here as the “Protected Information.”

12          4.      In order to protect the privacy of the individuals referenced in the discovery, the

13   parties intend to restrict access to the following individuals: attorneys for all parties, and any

14   personnel that the attorneys for all parties consider necessary to assist in performing that

15   attorney’s duties in the prosecution or defense of this case, including investigators, paralegals,

16   retained experts, support staff, interpreters, and any other individuals specifically authorized by

17   the Court (collectively, the “Covered Individuals”).

18          5.      The Covered Individuals shall be advised of the Protective Order, and, without

19   leave of Court, the Covered Individuals shall not:

20               a. make copies for, or allow copies of any kind to be made by any other person of the

21                  Protected Information in this case;

22               b. allow any other person to read, listen, or otherwise review the Protected

23                  Information in this case;

24               c. use the Protected Information for any purpose other than preparing to defend


                                                      2
      Case 2:20-cr-00129-JAD-EJY Document 27 Filed 07/08/20 Page 3 of 4


 1                  against or prosecute the charges in the Indictment or any further superseding

 2                  indictment arising out of this case; or

 3               d. attach any Protected Information to any of the pleadings, briefs, or other court

 4                  filings except to the extent those pleadings, briefs, or filings are filed under seal or

 5                  properly compliant with LR IC 6-1.

 6          6.      The Protected Information shall be segregated from discovery not containing

 7   taxpayer or personal identifying information, and defendant shall only be permitted to review the

 8   Protected Information in the presence of defense counsel who shall retain exclusive possession

 9   of the Protected Information. Defense counsel will ensure that any discovery item left with

10   defendant is fully redacted of any Protected Information.

11          7.      Nothing in this stipulation is intended to restrict the parties’ use or introduction of

12   the Protected Information as evidence at trial or support in motion practice.

13          8.      The parties shall inform any person to whom disclosure may be made pursuant to

14   this order of the existence and terms of this Court’s order.

15          9.      The parties reserve the right to seek to modify the terms of this protective order at

16   a later time pursuant to Federal Rule of Criminal Procedure 16(d)(1). Should a reasonable need

17   for this protective order cease to exist, on grounds other than a Covered Individual or some other

18   person violating or circumventing its terms, the government will move expeditiously for its

19   dissolution.

20   ///

21   ///

22   ///

23   ///

24   ///


                                                       3
      Case 2:20-cr-00129-JAD-EJY Document 27 Filed 07/08/20 Page 4 of 4


 1         10.   The defense hereby stipulates to this protective order.

 2   DATED: July 7, 2020                      Respectfully submitted,

 3                                            For the United States:

 4                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 5                                            PETER S. LEVITT
                                              Assistant United States Attorney
 6
                                              /s/ Valerie G. Preiss
 7                                            VALERIE G. PREISS
                                              PATRICK BURNS
                                              Trial Attorneys,
 8                                            Department of Justice, Tax Division

 9                                            For the Defense:
10                                            /s/ Chris T. Rasmussen
                                              CHRIS T. RASMUSSEN, ESQ.
11                                            Attorney for Defendant Timothy Wilson
                                              Rasmussen Law P.C.
12                                            520 South Fourth Street
                                              Las Vegas, NV 89101
13                                            (702) 384-5563 /Fax: (702) 550-7031
                                              ctr@rasmussenlaw.com
14

15

16
     IT IS SO ORDERED:
17

18
                                                        July 8, 2020
     __________________________________                _________________
19   ELAYNA J. YOUCHAH                                 Date
     United States Magistrate Jude
20

21

22

23

24


                                                   4
